DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 11/15/2021.  Presently claims 1-23 are pending.  Claims 21-23 have been newly added.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 11/15/2021, with respect to claim 1 have been fully considered and are not persuasive.  
Applicant argues that Stalker does not disclose wherein a recess is defined between the platform and the disk, a vibration damper mounted in the recess, and a first structural portion configured to contact the platform.  Examiner respectfully disagrees.  Stalker discloses of a platform (34) and of a disk (20) in Fig. 2.  A recess “R” shown in Fig. 2’ below is defined and located radially between the platform (34) and the disk (20), wherein a vibration damper that comprises the closed cavity structure “S” occupies the recess “R” that is defined radially between the platform (34) and the disk (20).  Further, as shown in Fig. 2’, the structural portion “S” has portions that directly contact the platform (34) and therein is configured to contact the platform (34).  Therein, Stalker discloses all of the limitations of claim 1.  

Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 112(b) and 102 and this action has therefore been made final.      

Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22, lines 1-2, change: “wherein the platform has a profile [[forming]] at an axial front end and at an axial rear end that forms 
Appropriate correction is required.

Drawings
The drawings are objected to because reference 31 (brake pad) in Fig. 1 appears to be pointing to the vane support 41.  Furthermore, circled reference 31 in Fig. 2 below appears to be incorrect as well, as this reference appears to also be referring to vane support 41. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    578
    785
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the terms “wherein the box comprises a complex shape” in line 2.  The definition and structural features associated with the term “complex” are unclear.  The specification fails to adequately define the term “complex” in [0050] because the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-9, 13, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stalker (U.S. 2,877,980).


    PNG
    media_image2.png
    656
    464
    media_image2.png
    Greyscale

Fig. 2’

Regarding claim 2, Stalker discloses wherein the box (closed cavity structure “S”, Fig. 2’) is closed in a seal manner to prevent the powder (58) from escaping from the box (the structure “S” is closed, Col. 2, lines 21-25, and therein is sealed to maintain the powder 58 within the closed cavity).
Regarding claim 4, Stalker discloses wherein the powder occupies less than an entirety of an internal volume of the box (as shown in Fig. 2, the powder 58 occupies less than an entirety of the internal volume of the closed cavity “S” since a portion of the volume within the closed cavity is occupied by damper bar 55).
Regarding claim 7, Stalker discloses wherein the box (closed cavity structure “S”) is a product of melting a powder identical to that contained in the box (the limitation “is a 
Regarding claim 8, Stalker discloses wherein the box comprises a complex shape (due to the indefiniteness of the limitation, the limitation has been interpreted as a varying shape edge wherein as shown in Fig. 2’, edges “f” have a curvature and then straighten in a planar manner to adjacently abut an interior, vertical surface of the platform 34) configured to ensure that the box remains in the recess when the turbomachine is stopped (as shown in Fig. 2, the box “S” remains in the recess “R” during operation of the turbine engine, Col. 2, lines 25-38.  Further, the limitation “configured to ensure that the box remains in the recess when the turbomachine is stopped” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114)).  
Regarding claim 9, Stalker discloses a turbomachine (gas turbine, Col. 1, lines 15-16) comprising the rotor (10, Fig. 1) according to claim 1 (see claim 1 rejection above).
Regarding claim 13, Stalker discloses wherein the powder occupies less than an entirety of an internal volume of the box (as shown in Fig. 2, the powder 58 occupies 
Regarding claim 20, Stalker discloses wherein the box (closed cavity structure “S”) is a product of melting a powder identical to that contained in the box (the limitation “is a product of melting a powder identical to that contained in the box” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113).
Regarding claim 22, Stalker discloses wherein the platform (34) has a profile forming at the axial end front and rear axial locking reinforcements of the vibration damper in the recess (profile “fr” and “rr” of the platform (34) form front (fr) and rear (rr) axial locking reinforcements for the vibration damper “S” since the reinforcements axially constrain the damper “S” within the recess “R” as shown in Fig. 2’).

Claims 1-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farahbod et al. (DE 102016204255 A1, with citations from translation cited in PTO-892).
Regarding claim 1, Farahbod et al. discloses a rotor (Fig. 5) for a turbomachine ([0001]), comprising. a disk ([0078], Fig. 5) carrying vanes, each vane comprising a blade (18, Fig. 6) connected by a platform (p, Fig. 6’ below) to a root (17), wherein for at least one of the vanes, a recess (14, [0079]) is defined between the platform (p) and the disk (root 17 of blade 18 is inserted into slots 16 of the disk shown in Fig. 5, [0078], and 

    PNG
    media_image3.png
    703
    364
    media_image3.png
    Greyscale

Fig. 6’
Regarding claim 2, Farahbod et al. discloses wherein the box (closed cavity structure “S”, Fig. 6’) is closed in a seal manner to prevent the powder (13) from 
Regarding claim 3, Farahbod et al. discloses wherein the powder occupies an entirety of an internal volume of the box ([0066]).
Regarding claim 4, Farahbod et al. discloses wherein the powder occupies less than an entirety of an internal volume of the box (partially filled, [0065]).
Regarding claim 5, Farahbod et al. discloses wherein the box has a parallelpiped shape (as shown in Fig. 6’, the side structures “S” form a square cavity which contains parallel top/bottom sides, parallel left/right sides, and since the structure is a cavity, the square shape is 3-dimensional extrusion (i.e., a pipe extrusion extending into/out of the page) of a square to form a parallel-piped shape).
Regarding claim 6, Farahbod et al. discloses wherein the box and the powder are made of a same metallic material (the box is formed by the surrounding side structures “S” of the component 10, wherein the material used for the component 10 can be used for the damping material 13, [0074], lines 6-7; the materials can be nickel, cobalt, or iron-based materials, [0074], lines 4-5, all of which are metallic materials).
Regarding claim 7, Farahbod et al. discloses wherein the box (closed cavity structure “S”) is a product of melting a powder identical to that contained in the box ([0072], additive manufacturing can be used to form the box of the same material, [0074]; further, the limitation “is a product of melting a powder identical to that contained in the box” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is 
Regarding claim 8, Farahbod et al. discloses wherein the box comprises a complex shape (due to the indefiniteness of the limitation, the limitation has been interpreted as edges of the box wherein as shown in Fig. 6’, edges of the side structure “S” (i.e., two horizontal and two vertical edges) configured to ensure that the box remains in the recess when the turbomachine is stopped (closed cavity is sealed powder-tight [0014]; as shown in Fig. 6, the cavity structure is embedded within the blade root structure that is additively manufactured, [0072], and therein, will remain in the recess of the component during turbine operation, [0078].  Further, the limitation “configured to ensure that the box remains in the recess when the turbomachine is stopped” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114)).  
Regarding claim 9, Farahbod et al. discloses a turbomachine ([0001]) comprising the rotor (Fig. 5) according to claim 1 (see claim 1 rejection above).
Regarding claim 10, Farahbod et al. discloses wherein the powder occupies an entirety of an internal volume of the box ([0066]).
Regarding claim 11, Farahbod et al. discloses wherein the powder occupies an entirety of an internal volume of the box ([0066]).
Regarding claim 12, Farahbod et al. discloses wherein the powder occupies an entirety of an internal volume of the box ([0066]).

Regarding claim 14, Farahbod et al. discloses wherein the powder occupies less than an entirety of an internal volume of the box (partially filled, [0065]).
Regarding claim 15, Farahbod et al. discloses wherein the powder occupies less than an entirety of an internal volume of the box (partially filled, [0065]).
Regarding claim 16, Farahbod et al. discloses wherein the box has a parallelpiped shape (as shown in Fig. 6’, the side structures “S” form a square cavity which contains parallel top/bottom sides, parallel left/right sides, and since the structure is a cavity, the square shape is 3-dimensional extrusion (i.e., a pipe extrusion extending into/out of the page) of a square to form a parallel-piped shape).
Regarding claim 17, Farahbod et al. discloses wherein the box has a parallelpiped shape (as shown in Fig. 6’, the side structures “S” form a square cavity which contains parallel top/bottom sides, parallel left/right sides, and since the structure is a cavity, the square shape is 3-dimensional extrusion (i.e., a pipe extrusion extending into/out of the page) of a square to form a parallel-piped shape).
Regarding claim 18, Farahbod et al. discloses wherein the box has a parallelpiped shape (as shown in Fig. 6’, the side structures “S” form a square cavity which contains parallel top/bottom sides, parallel left/right sides, and since the structure is a cavity, the square shape is 3-dimensional extrusion (i.e., a pipe extrusion extending into/out of the page) of a square to form a parallel-piped shape).
Regarding claim 19, Farahbod et al. discloses wherein the box and the powder are made of a same metallic material (the box is formed by the surrounding side 
Regarding claim 20, Farahbod et al. discloses wherein the box (closed cavity structure “S”) is a product of melting a powder identical to that contained in the box ([0072], additive manufacturing can be used to form the box of the same material, [0074]; further, the limitation “is a product of melting a powder identical to that contained in the box” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113).
Regarding claim 23, Farahbod et al. discloses wherein the disk (Fig. 5, [0078]) comprises an annular peripheral ring (as shown in Fig. 5) configured to accommodate the root of the vane and the vibration damper (the vibration damper “S” is mounted in the root (17) of the vane, wherein the root 17 of blade 18 is inserted into the slots 16 of the disk shown in Fig. 5, [0078]).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, Stalker and Farahbod each fail to disclose or suggest wherein the recess is bounded by the platform, two adjacent vane root supports and a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        11/18/2021

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745